ORDER
PER CURIAM.
J.G., Alleged Father, (Appellant) appeals from termination of his parental rights in a court-tried case. Appellant argues the court erred in finding he abandoned the child who is allegedly his son, because the evidence presented was not clear, cogent and convincing; rather, no substantial evidence supported the court’s finding of abandonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).